201 F.2d 664
BRYCE,v.BYRD et al.
No. 14253.
United States Court of Appeals Fifth Circuit.
Jan. 29, 1953.Rehearing Denied March 2, 1953.

Ford E. Stinson, A. M. Wallace, Benton, La., James E. Bolin, Springhill, La., L. G. Campbell, Benton, La., L. H. Padgett, Jr., Bossier City, La., R. H. Lee, Benton, La., and Louis Lyons, Bossier City, La., for appellant.
Jesse N. Stone, Jr. and Vanue B. Lacour, Shreveport, La., for appellee.
Before HUTCHESON, Chief Judge, and STRUM and RIVES, Circuit Judges.
HUTCHESON, Chief Judge.


1
Brought by plaintiffs for themselves and all other legally qualified negro electors against the Registrar of Voters of Bossier Parish, Louisiana, the suit was for a declaration as to, and relief against, discriminatory practices in respect of the registration of negro voters.


2
The defendant joining issue by denying plaintiffs' allegations, evidence was introduced and the case was fully tried.  At the conclusion of the evidence, the district judge, finding for plaintiffs for the reasons set out in his opinion,1 ordered judgment entered in accordance with the opinion, and the same was entered.


3
Appealing therefrom, the defendant is here insisting that the findings are without adequate support in the evidence and that in finding and adjudging as he did, the district judge erred.


4
We do not think so.  A careful examination of the opinion of the court, in the light of the record, convinces us that the district judge correctly appraised the evidence in the case and its effect in law.


5
For the reasons given in his opinion and upon the authority of Mitchell v. Wright, 5 Cir., 154 F.2d 924, Hall v. Nagel, 5 Cir., 154 F.2d 931, and Lane v. Wilson, 307 U.S. 268, 59 S.Ct. 872, 83 L.Ed. 1281, the judgment is, therefore,


6
Affirmed.



1
 Byrd v. Brice, D.C., 104 F.Supp. 442